PER CURIAM.
On motion of petitioner that the decision of the Board of Tax Appeals herein be reversed on the authority of the decisions of the Supreme Court of the United States in Helvering, Com’r v. Hammel, 311 U.S. 504, 61 S.Ct. 368, 85 L.Ed. 303, 131 A.L.R. 1481, and Electro-Chemical Engraving Co. v. Com’r, 311 U.S. 513, 61 S.Ct. 372, 85 L.Ed. 308, and counsel for respondent concurring therein, and good cause therefor appearing, ordered motion granted, that a judgment be filed and entered accordingly, and that the mandate of this court issue forthwith.